Order entered December 19, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01317-CV

                    IN RE ERNESTO CASTILLO, Relator

          Original Proceeding from the 302nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-17-17721

                                    ORDER
                  Before Justices Schenck, Reichek, and Carlyle

      Before the Court is relator’s December 12, 2022 petition for writ of

mandamus. Relator’s petition does not comply with the Texas Rules of Appellate

Procedure.

      First, based on our review, the appendix attached to relator’s petition

contains unredacted sensitive information, including financial account numbers

and a minor’s name, birthdate, and address in violation of Texas Rule of Appellate

Procedure 9.9. See TEX. R. APP. P. 9.9.

      Second, although relator included a properly authenticated transcript of the

testimony adduced at an August 4, 2022 hearing, the transcript does not include the
exhibits offered into evidence. See TEX. R. APP. P. 52.7(a)(2). Further, although

relator included sworn or certified copies of some documents included in his

appendix, many of the documents included in relator’s appendix are not properly

sworn or certified copies. See TEX. R. APP. P. 52.3(k), 52.7(a); see also In re

Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig. proceeding).

      Accordingly, we STRIKE relator’s petition and appendix and GRANT

relator leave to re-file a petition and appendix or record that complies with the

Texas Rules of Appellate Procedure on or before December 22, 2022. We

CAUTION relator that failure to re-file the petition and appendix as permitted by

this order may result in the dismissal of this cause without further notice.




                                              /s/    AMANDA L. REICHEK
                                                     JUSTICE